Citation Nr: 0003584	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  94-14 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The veteran had active service from November 1963 to November 
1966 and from March 1983 to April 1986.  This matter came 
before the Board of Veterans' Appeals (hereinafter "the 
Board") on appeal from a June 1993 rating decision of the 
Atlanta, Georgia Regional Office (hereinafter "the RO") 
which denied the veteran's claim for entitlement to a 
permanent and total disability evaluation for pension 
purposes.  In March 1996, the Board remanded this appeal to 
the RO to obtain records from the Social Security 
Administration, to obtain private and/or Department of 
Veterans Affairs (hereinafter "VA") treatment records, to 
afford the veteran a VA examination, to prepare an 
administrative decision concerning whether the veteran's 
cervical spine injury was the result of willful misconduct, 
and to readjudicate the veteran's claim to include assigning 
a percentage evaluation for all disabilities found.  The 
veteran has been represented throughout this appeal by the 
Georgia Department of Veterans Service.  


REMAND

In reviewing the record, the Board notes that the RO did not 
fully comply with the March 1996 remand instructions.  The 
March 1996 remand requested, in part, that the veteran's 
claim for entitlement to a permanent and total disability 
evaluation for pension purposes be readjudicated in light of 
the administrative decision concerning whether the veteran's 
cervical spine injury was the result of willful misconduct, 
with attention to all pertinent laws and regulations 
including 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999).  
Additionally, all disabilities found to be present were to be 
assigned a percentage evaluation.  

The Board observes that the March 1996 remand specifically 
noted that a private treatment record dated in August 1993 
showed that the veteran was treated for a low back disorder 
in addition to his cervical spine disorder.  An August 1993 
treatment entry from Grady Memorial Hospital reported that 
the veteran complained of left leg numbness and difficulty 
walking.  He also complained of left hip pain with radiation 
down the left leg.  The examiner noted that the veteran had 
limited plantar flexion in his left lower extremity.  Also, 
left thigh strength was 3/5 with right thigh strength of 5/5.  
An August 1993 radiological report, as to the veteran's 
lumbar spine, related an impression of "negative lumbar 
spine for fracture".  The examiner indicated an assessment 
of back strain.  Further, the Board notes that a September 
1993 report from such facility indicated that the veteran 
suffered from chronic upper back/neck pain.  An October 1993 
entry also noted that the veteran had neck and back pain.  

The Board observes that the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court") has rendered 
several decisions which impact significantly on claims for 
pension benefits.  In Roberts v. Derwinski, 2 Vet.App. 387 
(1992), the Court held that each disability in a pension case 
must be assigned a percentage rating and the RO should 
discuss the diagnostic codes which it utilized in reaching 
its decision.  In Abernathy v. Principi, 3 Vet.App. 461, 465 
(1992), the Court held that the RO must address whether any 
of the veteran's disabilities are due to his willful 
misconduct and, if so, what is the impact of such a 
determination upon his claim for pension benefits.  In Brown 
v. Derwinski, 2 Vet.App. 444 (1992), the Court held that a 
pension claim must be considered under both the "average 
person" standard delineated in 38 U.S.C.A. § 1502(a) (West 
1991 & Supp. 1995); 38 C.F.R. § 4.15 (1995) and the 
unemployability standards set forth in 38 C.F.R. §§ 3.321, 
4.17 (1995).  The Board observes that following the Board's 
March 1996 remand, the RO did issue a supplemental statement 
of the case in September 1999 concerning the veteran's claim 
for entitlement to a permanent and total disability 
evaluation for pension purposes.  However, the supplemental 
statement of the case solely discussed the veteran's cervical 
spine disability.  The RO failed to readjudicate the 
veteran's claim and assign a percentage rating to each of the 
veteran's disabilities, to include any low back disability or 
any other disability, with a discussion of the appropriate 
diagnostic codes.  

The Board notes that the Court has held that the RO must 
comply with the Board's remand instructions or explain its 
failure to complete the requested action.  Talley v. Brown, 6 
Vet.App. 72, 74 (1993).  Also, the Court has issued a 
decision vacating and remanding a Board decision on the 
ground that the RO failed to follow the directives contained 
in the Board remand.  In concluding that a further remand was 
required, the Court noted the following regarding the VA 's 
failure to comply with the terms of the prior Board remand:

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by the Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.  Stegall v. West, No. 97-78 (U.S. 
Vet.App. June 26, 1998).  

Given the nature of the veteran's contentions, the failure to 
readjudicate the veteran's claim with a listing of all 
current disabilities and the percentage ratings assigned to 
each disability, and in consideration of the holdings in the 
cases noted above, the Board concludes that additional 
development would be helpful prior to completion of appellate 
review.  

Further, the Board notes that pursuant to the March 1996 
remand instructions, the RO scheduled the veteran for an 
examination for VA purposes in September 1998.  The notice 
afforded the veteran indicated that if he failed to report 
for the examination, the VA would consider his claim without 
the benefit of the evidence from the examination which might 
be material to the outcome of his claim.  There is a notation 
in the record that the veteran failed to report for the 
scheduled examination.  The Board notes that when entitlement 
or continued entitlement to a benefit cannot be established 
or confirmed without a current VA examination and a claimant, 
without good cause, fails to report for such examination, if 
the examination was scheduled in conjunction with any other 
original claim, a reopened claim for benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  However, where good cause is shown, an 
examination may be rescheduled.  38 C.F.R. § 3.655 (1999).  
Further, the Board observes that the United States Court of 
Veterans Appeals (hereinafter "the Court") has held that 
the VA has a duty to fully inform the veteran of the 
consequences of his failure to report for a scheduled 
examination.  See Connolly v. Derwinski, 1 Vet.App. 566 
(1991).  The Board observes that the veteran was informed 
that the VA would consider his claim without the benefit of 
the evidence from the examination.  However, pursuant to the 
provisions of 38 C.F.R. § 3.655 (1999), the veteran's claim 
actually would be denied for failure to report for the 
examination.  Therefore, as the notice provided the veteran 
was incomplete and in consideration of the Court's holding in 
Connolly, the Board concludes that an additional attempt 
should be made to schedule the veteran for a VA examination.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should again schedule the 
veteran for a comprehensive VA 
examination by an appropriate 
specialist(s) to determine the nature and 
severity of all disabilities present.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  All symptomatology 
attributable to the cervical spine injury 
of June 1992 should be separately 
identified.  The examiner(s) should 
express an opinion as to whether the 
veteran's disabilities are of sufficient 
severity to render him unable to follow 
substantially gainful employment.  A 
complete rationale for any opinion 
expressed should be provided.  The claims 
folder must be made available to the 
examiner(s) for review prior to the 
examination.  The veteran should be 
notified of the consequences of his 
failure to report for such scheduled 
examination(s) without good cause, i.e., 
that under 38 C.F.R. § 3.655 (1999), his 
claim would be denied.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).  

4.  The RO should then formally 
readjudicate the veteran's entitlement to 
a permanent and total rating for pension 
purposes giving consideration to all 
additional evidence developed.  A rating 
action should be prepared which lists all 
of the veteran's current disabilities and 
the percentage ratings assigned to each 
disorder.  If the RO's decision remains 
adverse to the veteran, he and his 
accredited representative should be 
furnished with a supplemental statement 
of the case which includes the percentage 
rating for each diagnosed disability; the 
appropriate diagnostic code with a 
discussion of its applicability; and a 
discussion of both the "average person" 
standard delineated in 38 U.S.C.A. 
§ 1502(a) (West 1991 & Supp. 1999); 38 
C.F.R. § 4.15 (1999) and the 
unemployability standards set forth in 38 
C.F.R. §§ 3.321, 4.17 (1999) by which a 
permanent and total rating for pension 
purposes may be assigned.  

5.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling 
of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

When the requested action has been completed, and if her 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless she is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in again remanding this 
case, it is felt that to proceed with a decision on the 
merits at this time would not withstand Court scrutiny.  





		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




